               Case 2:20-cv-00409-JLR-MAT Document 17 Filed 03/16/20 Page 1 of 2



 1

 2

 3

 4

 5
                                     UNITED STATES DISTRICT COURT
 6                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 7

 8   KARLENA DAWSON, et al.,

 9                          Petitioners-Plaintiffs,               Case No. C20-0409-JLR-MAT

10              v.                                                ORDER DIRECTING SERVICE AND
                                                                  SETTING BRIEFING SCHEDULE
11   NATHALIE ASHER, et al.,

12                          Respondents-Defendants.

13

14              Petitioners-Plaintiffs (“plaintiffs”), detainees at the Northwest ICE Processing Center 1 in

15   Tacoma, Washington, have filed through counsel a Petition for Writ of Habeas Corpus Pursuant

16   to 28 U.S.C. § 2241 and Complaint for Injunctive Relief and a motion for a temporary restraining

17   order directing. (Dkts. 1, 2.) Having reviewed plaintiffs’ submissions, the Court ORDERS:

18              (1)     If not previously accomplished, electronic posting of this Order and plaintiffs’   §

19   2241 habeas petition shall effect service upon the United States Attorney of the petition, motion

20   for temporary restraining order, and all supporting documents. Service upon the United States

21   Attorney is deemed to be service upon the named respondents-defendants (“defendants”).

22

23

     1
         The Northwest ICE Processing Center was formerly known as the Northwest Detention Center.

     ORDER DIRECTING SERVICE AND
     SETTING BRIEFING SCHEDULE - 1
              Case 2:20-cv-00409-JLR-MAT Document 17 Filed 03/16/20 Page 2 of 2



 1            (2)    Defendants shall file a response to plaintiffs’ motion for a temporary restraining

 2   order by noon on Wednesday, March 18, 2020. Plaintiffs shall file a reply only if ordered by the

 3   Court.

 4            (3)    The Clerk is directed to RE-NOTE plaintiffs’ motion for a temporary restraining

 5   order (Dkt. 2) for March 18, 2020, and to send copies of this order to the parties and the Honorable

 6   James L. Robart.

 7            Dated this 16th day of March, 2020.

 8

 9

10
                                                          A
                                                          Mary Alice Theiler
                                                          United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER DIRECTING SERVICE AND
     SETTING BRIEFING SCHEDULE - 2
